DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see last paragraph of page 8 of Applicant’s remarks, filed 8 February 2022, with respect to claim 24 have been fully considered and are persuasive. Accordingly, the rejection of claim 24 and the claims dependent thereupon have been withdrawn. 
In particular, as argued by Applicant, amended claim 24 includes features similar to those recited in claim 17 which were indicated allowable in the last office action mailed 10 December 2021. Because amended claim 24 includes similarly recited features, the rejection thereto has been withdrawn and claim 24 is indicated allowable for the reasons described below.

Reasons for Allowance
Claims 17-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claim 17: The prior art of record does not disclose or render obvious to the skilled artisan a method for producing a coil holder of a magnetic flowmeter wherein the cast volume completely bounds each central region in a respective coil region, wherein the outer regions when considered in combination with the other limitations recited in the instant claim.
As to claim 24: The prior art of record does not disclose or render obvious to the skilled artisan a magnetic inductive flowmeter comprising a coil holder that completely surrounds each central region of the first coil core and second coil core, respectively, such that the two end faces of each of the first coil core and second coil extend from the coil holder, when considered in combination with the other limitations recited in the instant claim.
 As to claims 18-23 and 25-34: Each of said claims depends ultimately from one of claims 17 or 24 and accordingly each is indicated allowable at least by virtue of their respective dependencies upon an allowable independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M ROYSTON whose telephone number is (571)270-7215. The examiner can normally be reached M-F 8-4:30 E.S.T..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN M ROYSTON/Examiner, Art Unit 2856                                                                                                                                                                                                        
/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856